PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/376,977
Filing Date: 6 Aug 2014
Appellant(s): BEIERSDORF AG



__________________
Heribert Muensterer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/17/22 appealing from the Office action mailed 10/21/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/21/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
B. Claims 40-45, 48-54, 56, 57 And 62-64 over REUTER
Appellant argues, beginning on page 7, that instant independent claims 40 and 57 recite a lower value of the concentration range for water in the claimed preparation of 55 % by weight, significantly higher than the concentration of water in the composition of Example 9 of REUTER. In view thereof, the Examiner relies upon Example 8 of REUTER, which comprises 56.05% of water. Appellant argues that the concentrations of water of examples of REUTER calculated by the Examiner do not take into account the presence of perfume(s) and preservative(s), therefore it is not known whether the concentration of water in the composition of Example 9 of REUTER is below or above 50 % by weight or if the concentration of water in the composition of Example 8 of REUTER is at least 55 % by weight.
In response, REUTER is silent as to the amount of perfume and preservative and Examples 8 and 9 include them as “q.s.”. However, REUTER does actively list ingredients as small as 0.01wt% (e.g. Iodopropynyl Butyl Carbamate). Therefore, Example 9 is understood to comprise about 51.5% water and Example 8 is understood to comprise about 56.05% water.  However, even if the Examiner was persuaded that the compositions of REUTER do not meet the claimed range of 55-70 % by weight, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  In the instant case the amount of water taught by REUTER is very close to the ranges of 55-70 wt%, and 55-65 wt% and one skilled in the art would have expected the compositions to have the same properties.  In addition, as REUTER do not specify a total amount of water generally, it would have been obvious to one of ordinary skill in the art to vary the water fraction concentration through routine experimentation to arrive at the concentration of 55-65% in order to optimize the resulting product.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Applicants can rebut a prima facie case of obviousness by showing the criticality of the range, however no such showing has been provided. 
Appellant further argues on page 9 that there is no indication in REUTER that water is a result-effective variable, and the fact that REUTER does not specify a total amount indicates that the concentration of water is not important, and increasing or decreasing the concentrations would likely not lead to a significantly better product.
In response, In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a" design need” or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. REUTER teaches a finite number of solutions. In varying the composition ingredients, one of ordinary skill in the art would necessarily vary the amount of water also. 
Appellant further argues on page 9-10 that the compositions of Examples 8 and 9 of REUTER differ significantly, and there is no reason for one of ordinary skill in the art to assume that the concentration of water in the composition of Example 8 of REUTER would also provide advantageous results in the composition of Example 9.
In response, the compositions of Examples 8 and 9 do not differ significantly.  The Examiner is not persuaded that, for example, 2.5 % by weight of PEG-40 sorbitan periisostearate, instead of 3.7 % by weight of polyglyceryl-2 dipolyhydroxystearate is a significant change, nor is the Examiner persuaded by the other comparisons posed by Appellant.  Both of Examples 8 and 9 are directed to cosmetic W/O emulsions comprising substantially similar amounts of two water-in-oil emulsifiers, and a mixture of oils having spreadability values greater than 600 mm2/10 min. If Examples 8 and 9 were identical there would be no need to provide separate examples of each. In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Example 8 demonstrates that water concentrations greater than 51.5% are not outside of the disclosure of REUTER.  
Appellant further argues on page 11 that “obvious to try” is a valid rational for obviousness when there is a “design need” or “market demand”, and the Examiner has provided evidence of neither. 
In response, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. However, an "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. " [A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). In the instant case, REUTER teach the compositions are water-in-oil emulsions (e.g. Claim 2) but are silent as to a range of concentration of water, and instead exemplify several compositions comprising water. One of ordinary skill in the art would have been motivated to vary the water concentration because no specific range was recited, and given that 51.5% and 56.05% are exemplified one of ordinary skill in the art would have predicted success in choosing concentrations close to those exemplified (i.e. 55-65 wt%).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the water fraction concentration through routine experimentation to arrive at the concentration of 55-65% in order to optimize the resulting product.  In varying the composition through routine optimization one of ordinary skill in the art would have arrived at the claimed range of 55-65 wt% because REUTER, like Appellant, is also concerned with water-in-oil emulsions having good skin spread and good sensory properties (e.g. abstract). 
Appellant further argues, beginning on page 12, regarding Claim 49, that Example 9 of REUTER comprises 26% oil fraction, and one of ordinary skill in the art would not have looked to the concentration of Example 8 (21.5 wt% oil fraction). Appellant argues that the compositions of Examples 8 and 9 of REUTER differ significantly in several respects, wherefore one of ordinary skill in the art would not reasonably assume that the concentrations of oil as used in the composition of Example 8 of REUTER would result in an improved composition of Example 9 of REUTER.  
In response, the compositions of Examples 8 and 9 do not differ significantly.  The Examiner is not persuaded that that Examples differ to such a degree that one of ordinary skill in the art would be dissuaded from looking to combinations of their teachings.  Both of Examples 8 and 9 are directed to cosmetic W/O emulsions comprising substantially similar amounts of two water-in-oil emulsifiers, and a mixture of oils having spreadability values greater than 600 mm2/10 min. In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Example 8 demonstrates that oil concentrations less than 26% are not outside of the disclosure of REUTER.  
Appellant further argues, beginning on page 14, regarding Claims 63 and 64, the Examiner has provided no evidence that to support that REUTER teaches a viscosity of “not higher than 4,000 mPas”. 
In response, REUTER do not disclose a concentration range, however they do teach that the composition has a “very low viscosity” (e.g. paragraph 0028). The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Appellant's viscosity differs, and if so to what extent, from the teachings of REUTER. However, as REUTER teach a “very low” viscosity and comprise the claimed ingredients in the claimed amounts it is understood that the viscosity would not be greater than 4,000 mPas.  As evidenced by the instant Specification in Table 1, the oils disclosed in REUTER Example 8 have high spreadability values and low viscosity: dicaprylyl carbonate has a spreadability of 875 mm2/10min and a viscosity of 6.3 mPas, isopropyl palmitate has a spreadability of 625 mm2/10min and a viscosity of 6.2 mPas, and dibutyl adipate has a spreadability of 935 mm2/10min and a viscosity of 5 mPas. 

C. Claims 46 And 59 over REUTER In View Of DEGUSSA	
Appellant argues, beginning on page 15, over claims 46 and 59 that DEGUSSA mentions only in passing that polyglyceryl-4 diisostearate polyhydroxystearate sebacate can be used in combination with other emulsifiers such as distearoyl polyglyceryl-3 dimer dilinoleate, and there is only one exemplified composition comprising both polyglyceryl-4 diisostearate polyhydroxystearate sebacate and distearoyl polyglyceryl-3 dimer dilinoleate. 
In response, one of ordinary skill in the art would have been motivated to replace the polyglycergyl-3 diisostearate and polyglyceryl-2 dipolyhydroxystearate with the combination of DEGUSSA as the combination of polyglyceryl-4 diisostearate polyhydroxystearate sebacate and distearoyl polyglyceryl-3 dimer dilinoleate is specifically taught together by DEGUSSA, and one would have predicted success as both references teach W/O emulsions of low viscosity, which is also a goal of REUTER.  One of ordinary skill in the art would have been motivated to obtain the benefits of excellent emulsion stability with a pleasant, non-oily skin feel, as taught by DEGUSSA. The fact that DEGUSSA only mentions the combination of emulsifiers “in passing” and provides only a single example does not render the choice of emulsifiers unobvious. “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NICOLE P BABSON/Primary Examiner, Art Unit 1619             
                                                                                                                                                                                           Conferees:

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.